Citation Nr: 0841539	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  08-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1960 to November 1963 and from December 1963 to November 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery Alabama.  That decision granted service connection 
for PTSD and assigned a 30 percent evaluation.  The veteran 
disagreed with the evaluation assigned and this appeal 
ensued.  

The veteran appeared before the undersigned Acting Veterans 
Law Judge in August 2008, and gave testimony in support of 
his claim and provided additional evidence with a proper 
waiver.  See 38 C.F.R. § 20.1304 (2007).  A complete 
transcript is of record.  


FINDINGS OF FACT

1.  For the period prior to November 2006, the veteran's  
PTSD was not manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more  
than once a week; difficulty in understanding complex  
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  Beginning November 2006, the veteran's PTSD manifested 
with reduced occupational and social impairment, including 
symptoms of a depressed affect, disturbances of motivation 
and mood and increased difficulty maintaining social 
relationships.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met for the period prior to November 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2008).

2.  Beginning November 2006, the criteria for a 50 percent 
evaluation, but no higher for PTSD have been approximated.  
38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the March 
2006 notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  Therefore, no further notice is 
needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
outpatient treatment records and he was afforded a VA 
examination in August 2006.  While he has stated that his 
symptoms have increased since that examination, the Board 
finds that a remand to have the veteran reexamined is not 
necessary in light of the VA treatment records showing 
continuing treatment from 2006 to 2008 and as discussed 
below, reflecting increased symptoms.  Thus the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  



Increased Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran is appealing the initial assignment of a 
disability rating for the claim of PTSD, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.   Fenderson v. West, 12 Vet. App. 119 
(1999).  

The RO granted service connection for PTSD in an October 2006 
rating decision.  At that time a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  

Regulations pertaining to the criteria for evaluating  
psychiatric disorders, including PTSD, provide for a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational  
tasks (although generally functioning satisfactorily, with  
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep  
impairment, mild memory loss (such as forgetting names,  
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 50 percent rating is assigned when there is  
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social  
relationships.  38 C.F.R. § 4.130.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in  
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish  
and maintain effective relationships.  Id.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A score of 71-80 reflects that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994. 

The record shows that the veteran was examined by VA in 
August 2006.  The claims file was reviewed, and it was noted 
that there was no outpatient treatment or hospitalizations 
for a mental disorder.  The examiner noted that the veteran 
was married with one daughter and that his relationship with 
them was intact and supportive.  He was noted to have well-
adjusted social relationships and contacts.  He was clean, 
neatly groomed, and appropriately casually dressed.  His 
speech was spontaneous, clear and coherent. His mood was good 
with an intact attention, and he was oriented to time, person 
and place.  He complained of nightmares and bad dreams.  For 
the past six months, he had slept separately from his wife, 
as he would awaken in the middle of the night, acting as if 
he were in the jungle.  His thought content and process were 
unremarkable, with no delusions.  He had no panic attacks, 
and no homicidal or suicidal thoughts.  Remote, recent and 
immediate memories were normal.  His symptoms included 
recurrent and intrusive recollections; avoidance of 
reminders; difficulty falling and staying asleep; difficulty 
concentrating; hypervigilance; and an exaggerated startle 
response.  The examiner reported that the veteran was more 
isolative and suspicious and unable to sleep with his wife in 
the same bed due to bizarre behavior.  The diagnosis was, 
PTSD.  The GAF was 65.  

VA outpatient treatment records dated from November 2006 to 
February 2008 have been reviewed.  They show that in November 
2006, the veteran underwent a mental psychiatric evaluation.  
He complained of depression, anxiety, insomnia, fatigue and 
irritability.  He noted having nightmares two times a week, 
and he also noted that he experienced intrusive memories 
triggered when he saw men who looked like those he served 
with; his heart would beat faster and he would feel sweaty.  
He noted having sleep problems and difficulty remembering 
when certain events occurred.  The examiner stated that the 
veteran's current symptoms included re-experiencing  
symptoms, nightmares, intrusive memories, psychological and 
physiological distress at exposure to triggers, avoidant 
behavior, emotional numbing, anhedonia, feeling detached or 
estranged from others, insomnia, irritability, outbursts of 
anger, difficulty concentrating, hypervigilance and 
exaggerated startle response.  The examiner reported that 
these symptoms appeared to be globally moderate and made it 
difficult for the veteran to function socially, 
occupationally, interpersonally and emotionally.  Examination 
showed him to be clean, alert, cooperative, and oriented to 
person, place and time.  His speech was normal and his mood 
was dysphoric.  His affect was depressed.  His thought 
processes were logical and there were no hallucinations.  His 
judgment was normal with no suicidal ideation, plan, or 
intent with no imminent risk.  The diagnosis was PTSD and the 
GAF was 55.  

Treatment records show that in January 2007, the veteran 
reported having arguments with his wife.  He noted that he 
lived alone and that his wife was in Miami.  The examiner 
stated that the veteran seemed to greatly underplay the 
seriousness of his marital difficulties.  In August 2007, the 
veteran was noted to have moderate anxiety with a guarded 
demeanor, and in December 2008, he was reported to have 
moderate depression.  In February 2008, it was noted that 
there was an increased risk of suicide with mild anxiety, and 
limited insight and fair judgment.  

The Board has also reviewed the lay statement dated in 
September 2007, in which the veteran's spouse noted changes 
in the veteran and included references to his being less 
interested in activities, self-isolation, and anger.  She 
also noted that he does not sleep well or have an appetite.  
Further the veteran has testified before the undersigned in 
August 2008 as to his lack of social life and an inability to 
sleep.  He reported having flashbacks as well.  His brother 
testified that he observed that the veteran is less social, 
and has difficulty sleeping.  In light of the noted 
testimonial evidence and the above rating criteria, the Board 
finds that the evidence does not support a schedular 
evaluation in excess of 30 percent for the veteran's PTSD 
prior to November 2006.  None of the evidence during this 
time period illustrates the veteran's PTSD manifested with 
symptoms such as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, difficulty 
understanding complex commands, impaired memory, impaired 
judgment, impaired abstract thinking or disturbances of 
motivation and mood, difficulty in social and work 
relationships.  In fact, during this time period the veteran 
was described as having good social relationships and 
contacts, coherent speech, normal memory, and full 
orientation.  There was no evidence of a flattened affect.  
His GAF was 65, indicative of mild impairment.  

Beginning in November 2006, however, the veteran's condition 
clearly declined.  As noted above, thereafter, the VA 
outpatient treatment records show that his GAF decreased from 
65 to 55 in November 2006, which indicates moderate 
impairment, with a dysphoric mood and a depressed affect.  He 
was reported to have intrusive thoughts and what the examiner 
described as moderate symptoms impacting on his ability to 
function socially, occupationally, interpersonally and 
emotionally.  The veteran described increased problems 
including experiencing physical reactions to triggers such as 
increased heartbeat and sweating.  Furthermore, the VA 
outpatient records noted PTSD symptoms, such as nightmares 
and increased symptoms of irritability with increasing 
discord with his wife underplayed by the veteran, increased 
depression and anxiety, decreased insight and guarded 
demeanor.   

Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994). 

In this matter, the Board is of the opinion that the point of 
equipoise has been attained beginning in November 2006.  
Because a state of relative equipoise has been reached in  
this case, the benefit of the doubt rule will therefore be  
applied and an evaluation of 50 percent is granted.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet.  
App. 413, 421 (1993).  

A higher 70 percent evaluation is not warranted since, while 
there is an indication of increased suicidal risk noted in 
February 2008, there is no evidence of symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting  
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  In fact, the veteran 
never demonstrated illogical speech, suicidal ideation, near 
continuous panic, lack of hygiene or obsessional rituals.  
Furthermore, he is able to function independently.  While he 
described irritability, there was no evidence of an impaired 
impulse control.  Similarly, while he had some difficulty in 
relationships, he was able to maintain his relationship with 
his wife, children and some friends.  Therefore, beginning 
November 2006, the evidence is at an approximate balance for 
a 50 percent rating, but no higher, for PTSD.  

Extra schedular consideration

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App.  
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."   
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating. 

The veteran's PTSD symptoms cause impairment in social 
functioning as noted above.  The rating schedule specifically 
contemplates social impairment in the criteria for evaluating 
PTSD, and the assigned evaluations have been based on such 
impairment.  The rating schedule is therefore adequate to 
evaluate the veteran's disability.  The rating criteria 
reasonably describe the veteran's disabilities.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted. 




ORDER

An evaluation in excess of 30 percent for PTSD is denied for 
the period prior to November 2006.  

Beginning November 2006, a 50 percent evaluation for PTSD is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


